Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 claims “the wearable device of claim 1 actuating the….” Claim 2 appears to be missing the word wherein between “claim 1” and “actuating.”  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Claim 11 claims “wherein the controller if further configured….”  The word “if” is taken to be “is” instead. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caires (US Pub No.: 2015/0025423).
Regarding claim 18, Caires discloses a method of countering a fall by a user (exoskeleton control is disclosed in the abstract with a fall avoidance in [0136]) comprising: loading a user profile including one or more user preferences (being the profiles in [0013].  User selection of a profile is present in [0227]-[0228]); sensing a movement event by a sensor coupled to a frame (via the sensors disclosed in [0025] that are coupled to the exoskeleton); classifying the movement event according to data obtained from the sensor (the sensors in [0025] are used to evaluate a user that would lead to selecting a movement profile.  As such, the sensors are taken to evaluate a user to classify their movement to then select that movement profile); actuating a robotic joint coupled to the frame in response to the event based on the classification and the user profile (the movement profiles of [0013] and [0025] would control the movement of an exoskeleton device that involve a limb manipulating actuating in [0013]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Aprigliano (US Pub No.: 2020/0179217) in view of Buela (US Pub No.: 2021/0298984).
Regarding claim 1, Aprigliano (US Pub No.: 2020/0179217) would disclose a wearable device comprising: a frame (shown in figure 1 as part of the pelvis orthosis 2 in [0024]); at least one robotic joint operatively coupled to the frame (being the hip joint in [0024]-[0025]); at least one sensor coupled to the frame (being the sensor means in [0023] that is attached to part 1 as per [0036]), the sensor configured to sense a movement of the frame (the sensor sensing kinematic variables as per [0034]-[0035]); a controller (the control unit part 6 in [0023]) coupled to the at least one robotic joint and the at least one sensor, the controller configured to: detect an event from the movement of the frame (disclosed in [0025], the controller takes data from the sensor to compare a real time difference in measured angles at about a hip over time. A detection of a change in angle over time would mean a detection of movement is occurring); actuate the at least one robotic joint in response to the event (detecting an event, being a balance loss and a possible falling, is disclosed in [0025]).
However, Aprigliano does not explicitly disclose that the controller is coupled to the at least one robotic joint and the at least one sensor. Instead, Buela (US Pub No.: 2021/0298984) does disclose a controller that is coupled to at least one robotic joint and the at least one sensor (as per the abstract, wherein a controller, sensor, and motor are coupled together onto a patient, implying that the controller is coupled to a joint). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the coupling of a controller and sensor to a motor at a joint on an exoskeleton device for the purpose of providing a control method with a sensing of the body that would be on the body of the patient. While wearable sensors are disclosed in [0034] of Aprigliano with a sensing of joints, Aprigliano does not disclose a specific joint placement for the sensors or a placement of a controller. As such, incorporating the sensor and controller placement of the abstract and [0048] with an actuator connection is beneficial as these elements were not provided for in Aprigliano. It should be noted that, while Buela teaches a lower leg exoskeleton, this connection would still provide a benefit to Aprigliano.
Regarding claim 2, Aprigliano in view of Buela teach the wearable device of claim 1, wherein Aprigliano would teach an actuating the at least one robotic joint comprises actuating the at least one robotic joint to counter the movement of the frame (in [0026]-[0027], a configuring of an assist locomotion via the disclosed device is present).
Regarding claim 3, Aprigliano in view of Buela teach the wearable device of claim 2 wherein Aprigliano discloses an actuating the at least one robotic joint comprises returning the frame to a stable position (in [0027], the device is disclosed to assist in a motion to promote a “balance recovery.” It is taken that a recovering of one’s balance would involve returning the frame to a stable position).
Regarding claim 4, Aprigliano in view of Buela teach teach the wearable device of claim 2, wherein Aprigliano discloses that the event comprises movement of the frame exceeding a stability envelope (while a stability envelope per se is not explicitly mentioned, as Aprigliano discloses a controller that uses a decisional algorithm to detect that a user is going to fall before controlling actuators to restore balance, a detection of an exceeding of a stability level to an unstable level to prompt action is occurring in Aprigliano in [0025]).
Regarding claim 5, Aprigliano in view of Buela would teach the wearable device of claim 4. However, Aprigliano would not teach an instance wherein the stability envelope is estimated by a model- based analysis. Instead, Buela would teach an estimation model in [0056] that outputs a predicted movement profile for a patient that is generated based on kinematic measurements. This is taken to teach a model based analysis of a stability envelope as a stability of a user and a normal body position during gait would be taken into account via the sensory feedback of Buela. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the estimation model of Buela into Aprigliano for the purpose of providing a system that would directly affect a gait cycle of a user based off of a “real-time” sensory feedback during a walking, as disclosed in [0056].
Regarding claim 6, Aprigliano in view of Buela teach the wearable device of claim 1 wherein Aprigliano discloses that the event comprises a fall detection (fall detection in [0025] and [0026]).
Regarding claim 7, Aprigliano in view of Buela would teach the wearable device of claim 6 wherein Aprigliano discloses an actuating the at least one robotic joint (being through the actuators disclosed in [0023] would act on a hip joint, also in [0023]) comprises moving the frame into a protected position (as moving the body in a way that would restore a balance would result in protecting the body, a moving the frame and the user for a balance recovery in [0027] would result in a movement into a protected position).
Regarding claim 9, Aprigliano in view of Buela would teach the wearable device of claim 1 wherein Aprigliano would disclose that the frame comprises an exoskeleton configured to be worn by a user (being the device shown in figure 1 and referred to as a wearable robotic device in the abstract).
Regarding claim 10, Aprigliano in view of Buela would teach the wearable device of claim 9 with Aprigliano further comprising a plurality of robotic joints coupled to the frame (being the one or more joints in [0033]), each robotic joint corresponding to a joint to the exoskeleton (as the exoskeleton in figure 1 is at the hip with a plurality of joints disclosed in [0033], with a specific disclosure to ‘each hip joint’ in [0024], the device of Aprigliano would have a plurality of robotic joints on each side of the hip of the user on the frame of the device to drive a hip movement).
Regarding claim 11, Aprigliano in view of Buela would teach the wearable device of claim 1 wherein Aprigliano discloses that the controller if further configured to: detect a second event from the termination of the movement of the frame; actuate the at least one robotic joint in response to the second event (Aprigliano discloses a control unit 6 in [0023] with a real time data processing in [0025] that would control the device. As a second event would occur after a first event, and as a continuous monitoring via the controller is disclosed in [0025], Aprigliano would disclose a system to actuate a robotic joint after a detection of a second event after a movement of the frame that would occur in a first event).
Regarding claim 12, Aprigliano in view of Buela would teach the wearable device of claim 11 wherein Aprigliano actuating the at least one robotic joint in response to the second event comprises actuating the frame into a recovery position (as per [0025], the controller would actuate a joint to promote a ‘balance recovery’ in response to an event.  The event is an instance when the user is going to fall to the ground, also in [0025]).
Regarding claim 17, Aprigliano in view of Buela would teach the wearable device of claim 1 wherein Aprigliano discloses that the at least one robotic joint includes one or more of a shoulder joint, elbow joint, wrist joint, waist unit, knee joint, ankle joint, and head/neck unit (as per [0023], and as shown in figure 1, the device of Aprigliano is acting on the joints of the user, thereby meaning that the device of Aprigliano has robotic joints about the hip of a user).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Aprigliano (US Pub No.: 2020/0179217) in view of Buela (US Pub No.: 2021/0298984) in further view of Arzanpour (US Pub No.: 2018/0325776).
Regarding claim 8, Aprigliano in view of Buela teach the wearable device of claim 6. However, said combination does not teach a further comprising an airbag coupled to the frame, the controller further configured to deploy the airbag upon detection of the event.
Instead, Luo would teach an airbag coupled to the frame (in [0067]), the controller further configured to deploy the airbag upon detection of the event (in claim 43 of Arzanpour).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an airbag like the one in Arzanpour into the combination of Aprigliano and Buela for the purpose of providing an active cushion system should a user fall down, as per [0067]. While Aprigliano is taken to teach an alternative to airbags, it is still seen a benefit to incorporate airbags into Aprigliano should a balance recovery fails.
Claim(s) 13 are rejected under 35 U.S.C. 103 as being unpatentable over Aprigliano (US Pub No.: 2020/0179217) in view of Buela (US Pub No.: 2021/0298984) in further view of Kanaya (US Pub No.: 2019/0314977).
Regarding claim 13, Aprigliano in view of Buela teach the wearable device of claim 1. However, said combination does not teach a further comprising a communication device configured to transmit an alert upon detection of the event.
Instead, Kanaya would teach a communication device configured to transmit an alert upon detection of the event (as per [0049] and [0052], a transmitting of an alert upon a detection of a poor walking posture or a break in the assist device are disclosed.  It is also taken that a poor posture could lead to a possible falling).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an alert system like the one of Kanaya into the combination of Aprigliano and Buela for the purpose of providing a system that could both alert a user of the device (in [0049]) or an administrator (like in [0053]) to notify said people regarding a poor posture of the user of the device. As a poor posture would lead to a possible injury or a falling of the user, this alerting is taken to provide a benefit to the wearer of the device
Claim(s) 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Aprigliano (US Pub No.: 2020/0179217) in view of Buela (US Pub No.: 2021/0298984) in further view of Caires (US Pub No.: 2015/0025423.
Regarding claim 14, Aprigliano in view of Buela would teach the wearable device of claim 1. However, said combination does not teach an instance wherein the controller is further configured to: detect the event and actuate the at least one robotic joint in response to the first event according to a user profile.
Instead, Caires (US Pub No.: 2015/0025423) does teach an instance wherein a detection of an event and actuation of a robotic joint occurs in response to a first event according to a movement profile (with the movement profiles disclosed in [0013]-[0015] that are used to control an action of an exoskeleton. While an event detection is not explicitly disclosed, sensors configured to sense physiological characteristics to influence the profile are, and it is argued that said sensors would be able to detect an event as the sensors would be able to sense characteristics of an event (such as a force or acceleration and a change therein, as per [0217]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the profile system of Caires into the combination of Aprigliano and Buela for the purpose of providing a preconfigured movement profile that would control the movement of an exoskeleton based off of a sensor input, as per [0211]. This would be beneficial as it would allow for a control of the actuators of Aprigliano to allow for a mimicking of a movement of an able-bodied user, as per [0220]
Regarding claim 15, Aprigliano in view of Buela and Caires would teach the wearable device of claim 14 wherein Caires teaches that the user profile includes user-specific information related to a physical predisposition (as per [0013], there are sensors that sense physiological characteristics that create an input profile to match a movement profile. As the sensors sense a physiological characteristics, they would be able to sense a physical predisposition that would be used to generate the input profile).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the profile system of Caires into the combination of Aprigliano and Buela for the purpose of providing a preconfigured movement profile that would control the movement of an exoskeleton based off of a sensor input, as per [0211]. This would be beneficial as it would allow for a control of the actuators of Aprigliano to allow for a mimicking of a movement of an able-bodied user, as per [0220].
Regarding claim 16, Aprigliano in view of Buela and Caires would teach the wearable device of claim 15 wherein Caires discloses that the physical predisposition includes a health condition  (as per [0013], there are sensors that sense physiological characteristics that create an input profile to match a movement profile. As the sensors sense a physiological characteristics, they would be able to sense a health condition of a user). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the profile system with the plurality of sensors of Caires into the combination of Aprigliano and Buela for the purpose of providing a preconfigured movement profile that would control the movement of an exoskeleton based off of a sensor input, as per [0211]. This would be beneficial as it would allow for a control of the actuators of Aprigliano to allow for a mimicking of a movement of an able-bodied user, as per [0220].
Claim(s) 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Caires (US Pub No.: 2015/0025423 in view of Aprigliano (US Pub No.: 2020/0179217).
Regarding claim 19, Caires would disclose the method of claim 18. However, Caires does not disclose a further comprising: classifying the movement event as a fall-prevention event, the fall prevention event defined by the movement event exceeding a stability envelope; and wherein actuating the robotic joint comprises countering the movement of the frame to return the frame to a stable position.
Instead, Aprigliano would teach a classifying the movement event as a fall-prevention event (Aprigliano discloses a controller that uses a decisional algorithm to detect that a user is going to fall before controlling actuators to restore balance, a detection of an exceeding of a stability level to an unstable level to prompt action is occurring in [0025].  As such, Aprigliano discloses a detection of an event before a possible fall), the fall prevention event defined by the movement event exceeding a stability envelope (while a stability envelope per se is not explicitly mentioned, a detection of a user going to fall is occurring in [0025], which means that a detection of a future loss of stability that would result in a fall is occurring); and wherein actuating the robotic joint comprises countering the movement of the frame to return the frame to a stable position (being in [0027], where the device is disclosed to assist in a motion to promote a “balance recovery.” It is taken that a recovering of one’s balance would involve returning the frame to a stable position). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fall prevention of Aprigliano into Caires for the purpose of providing a more robust fall prevention into Caires that would allow for the wearable device of Caires to recover a balance and avoid a falling (as per the abstract).
Regarding claim 20, Caires discloses the method of claim 18. However, Caires does not disclose a further comprising: classifying the movement event as a fall event; and actuating the robotic joint to move the frame to a protected position.
Instead, Aprigliano does teach a classifying the movement event as a fall event ((detecting an event, being a balance loss and a possible falling, is disclosed in [0025]); and actuating the robotic joint to move the frame to a protected position (disclosed in [0008] and [0010]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fall prevention of Aprigliano into Caires for the purpose of providing a more robust fall prevention into Caires that would allow for the wearable device of Caires to recover a balance and avoid a falling (as per the abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Awiszus (US Pub No.: 2021/0210202) discloses an exoskeleton with an alert transmission in [0029]. Angold (US Pub No.: 2016/0030272) would disclose an exoskeleton with  a controller and airbag in the abstract. Zoss (US Pub No.: 2016/0030201) discloses an exoskeleton with a profile system in [0053]-[0054].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144. The examiner can normally be reached 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774